IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38658

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 581
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 7, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ALAN A. CREEL,                                   )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Order denying motion to suppress, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
GRATTON, Chief Judge
       Alan A. Creel appeals from the district court’s denial of his motion to suppress and the
judgment of conviction entered following his conditional guilty plea to possession of marijuana
in excess of three ounces, Idaho Code § 37-2732.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       A deputy conducted a traffic stop of Creel’s vehicle, a black Chevrolet S-10 pickup. The
deputy had been following the vehicle and ran its license plates on his mobile data terminal. The
vehicle’s registration information indicated that the pickup should have been red in color instead
of black. Based upon this information, the deputy initiated the traffic stop. The deputy spoke to
the driver, Creel, who explained that he had recently painted the vehicle by rolling on black
truck-bed lining. While speaking with Creel, the deputy smelled the odor of marijuana. A




                                                1
subsequent search of Creel’s vehicle resulted in the seizure of approximately seven ounces of
marijuana.
         Creel was charged with one count of possession of marijuana in excess of three ounces,
I.C. § 37-2732(e). He filed a motion to suppress, asserting that the traffic stop was illegal. Creel
argued that the fact his vehicle had been painted black did not provide the deputy with
reasonable, articulable suspicion to conduct a traffic stop. The district court found that the
deputy had an objectively reasonable and articulable suspicion to conduct the stop and denied
Creel’s motion to suppress. Creel subsequently entered a conditional guilty plea, reserving his
right to appeal the denial of his motion to suppress. Creel timely appeals.
                                                 II.
                                            ANALYSIS
         Creel asserts that the district court erred by denying his motion to suppress. The standard
of review of a suppression motion is bifurcated. When a decision on a motion to suppress is
challenged, we accept the trial court’s findings of fact that are supported by substantial evidence,
but we freely review the application of constitutional principles to the facts as found. State v.
Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a suppression hearing,
the power to assess the credibility of witnesses, resolve factual conflicts, weigh evidence, and
draw factual inferences is vested in the trial court. State v. Valdez-Molina, 127 Idaho 102, 106,
897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d 659, 662 (Ct. App.
1999).
         A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at 561, 916 P.2d at 1286. Under the
Fourth Amendment, an officer may stop a vehicle to investigate possible criminal behavior if
there is a reasonable and articulable suspicion that the vehicle is being driven contrary to traffic
laws. United States v. Cortez, 449 U.S. 411, 417 (1981); State v. Flowers, 131 Idaho 205, 208,
953 P.2d 645, 648 (Ct. App. 1998). The reasonableness of the suspicion must be evaluated upon
the totality of the circumstances at the time of the stop. State v. Ferreira, 133 Idaho 474, 483,
988 P.2d 700, 709 (Ct. App. 1999). The reasonable suspicion standard requires less than
probable cause but more than mere speculation or instinct on the part of the officer. Id. An
officer may draw reasonable inferences from the facts in his or her possession, and those


                                                  2
inferences may be drawn from the officer’s experience and law enforcement training. State v.
Montague, 114 Idaho 319, 321, 756 P.2d 1083, 1085 (Ct. App. 1988).            Suspicion will not be
found to be justified if the conduct observed by the officer fell within the broad range of what
can be described as normal driving behavior. Atkinson, 128 Idaho at 561, 916 P.2d at 1286.
        Creel contends that the district court erred by ruling that the deputy had reasonable
suspicion to conduct the traffic stop simply because the color of the vehicle did not match the
color listed on the vehicle’s registration. The deputy testified at the evidentiary hearing that
there was a color discrepancy between the vehicle he was following and the vehicle’s
registration.   He further testified that, due to this discrepancy, the vehicle could have had
fictitious license plates in violation of I.C. § 49-456(3), or the vehicle could have been stolen and
the plates were from another S-10 pickup. Thus, the deputy had articulable facts within his
knowledge and drew reasonable inferences based on his experience. Under a totality of the
circumstances, the deputy had a reasonable and articulable suspicion to initiate the stop. We also
note that our holding is in accord with other jurisdictions that have decided the precise question
at issue here. See, e.g., Aders v. State, 67 So. 3d 368 (Fla. Dist. Ct. App. 2011); Andrews v.
State, 658 S.E.2d 126, 127-28 (Ga. Ct. App. 2008); Smith v. State, 713 N.E.2d 338 (Ind. Ct. App.
1999). Therefore, the district court properly denied Creel’s motion to suppress.
                                                III.
                                         CONCLUSION
        The deputy had reasonable suspicion to stop Creel’s vehicle. Therefore, the district court
properly denied Creel’s motion to suppress. Accordingly, the district court’s denial of Creel’s
motion to suppress is affirmed.
        Judge GUTIERREZ and Judge MELANSON CONCUR.




                                                 3